Citation Nr: 1726074	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code (U.S.C.).

2.  Whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, US.C.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination of VA's Regional Office (RO) in Detroit, Michigan, which informed the appellant that he was not eligible for VA benefits based on his active military service from December 1967 to December 1969.  The appellant timely filed an appeal to the Board.

An August 1978 Administrative Decision issued by the Department of Veterans Affairs (VA), determined that the appellant's discharge was considered under dishonorable conditions for VA purposes.  He was notified of this determination, and of his right to appeal, by a letter dated that month.  Ultimately, following a May 1979 Statement of the Case, the appellant did not timely file his substantive appeal.

This case was previously before the Board in October 2012, where it determined that new and material evidence had not been received to reopen the appellant's claim as to whether the character of his discharge represents a bar to VA benefits, other than health care benefits under Chapter 17 of the U.S.C.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2013, which indicated that the Board erred by finding that there was no prejudice resulting from the failure of VA to provide the appellant with pre-adjudicatory notice of what the evidence must show in order to reopen his previous finally denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Further, the Joint Motion indicated that the Board erred by failing to address the applicability of 38 C.F.R. § 3.12(b) in relation to the instant case.  By an Order dated in July 2013, the Court granted the Joint Motion that vacated the Board's October 2012 decision, and remanded the matter for readjudication in accordance with its instructions.

In July 2014, the Board remanded the claim for further development.  The RO denied the appellant's claim, as reflected in the March 2017 supplemental statement of the case, and returned the claim to the Board for further appellate review.  The Board finds that there was substantial compliance with its July 2014 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Cases involving character of discharge for VA benefits purposes are subject to reopening.  38 U.S.C.A. § 5108; D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237 (1995).  Accordingly, the issues on appeal have been recharacterized as reflected on the title page.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In an August 1978 decision, the appellant was notified of VA's determination that the character of his discharge was a bar to receipt of VA benefits, and of his appellate rights; the appellant did not timely file his substantive appeal, and no new and material evidence was received within one year of this determination.

2.  Evidence received since VA's August 1978 determination is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim.

3.  An original DD Form 214 and service personnel records reflect that the appellant had received an "undesirable discharge" from his period of active military service.

4.  The appellant's undesirable discharge was amended on October 11, 1977, under the Department of Defense (DoD) Special Discharge Review Program, to reflect a discharge "under honorable conditions" on a revised DD Form 214.

5.  During active duty, the appellant was absent without leave (AWOL) on several occasions (255 days lost time) and found in possession of marijuana.

6.  The most probative evidence of record supports a finding that the appellant was insane at the time of committing the offenses causing his undesirable discharge.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of a final August 1978 decision, the criteria for reopening the claim as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C., have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  Resolving all reasonable doubt in favor of the appellant, the character of his discharge is not a bar to VA benefits.  38 U.S.C.A. §§ 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.105, 3.301, 3.354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the context of the issue of whether new and material evidence has been submitted to reopen a previously denied claim, there are additional notice requirements.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, pursuant to the Board's July 2014 remand instructions, the RO provided the appellant with adequate notice in September 2014.  Therefore, VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private medical records, and his contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in January 2015.  The examiner submitted an addendum medical opinion in December 2016.  Review of these examination reports reveal that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA examinations and medical opinions are presumed to be adequate absent a specific challenge as to their adequacy.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, the Board acknowledges the May 2016 letter from the appellant's attorney, which purports to challenge the competency of the January 2015 VA examiner and the adequacy of the VA examiner's opinion pursuant to Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  However, given the favorable outcome of this decision, the Board finds that the appellant has suffered no prejudice that would warrant a remand.  See Bernard v. Brown 4 Vet. App. 384 (1993).  Lastly, the Board notes that "it is the responsibility of the Board to weigh the evidence, including medical evidence, and to determine where to give credit and where to withhold the same" and that "pursuant to this duty, the Board may accept one medical opinion and reject others."  Bastien, supra, at 1305.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Sufficient New and Material Evidence to Reopen Claim

In an August 1978 administrative decision, the appellant was notified of VA's determination that the character of his discharge was a bar to receipt of VA benefits.  As the appellant did not timely file his substantive appeal, nor did he submit new and material evidence within one year of the determination, this decision is final.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally adjudicated claim when new and material evidence is submitted regarding the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As noted above, cases involving character of discharge for VA benefits purposes are subject to reopening.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Here, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  Specifically, the January 2015 VA examination report and private medical opinions, which address the appellant's mental state during service and during his periods of being AWOL, were not previously before VA.  This evidence relates to an unestablished fact necessary to substantiate the appellant's claim; therefore, this evidence is new and material.  Accordingly, the matter of whether the appellant's character of discharge is a bar to VA benefits is reopened.

II.  Character of Discharge

To establish eligibility for most VA benefits based on an individual's military service, the character of discharge for the period of service at issue must be under conditions other than dishonorable.  38 C.F.R. § 3.1.  A discharge because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A dishonorable discharge or a statutory bar deprives a claimant of all VA benefits, unless it is determined that the individual was insane for VA purposes when committing the acts that resulted in the discharge or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

For VA purposes, an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354(a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354 (a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354 (b).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant.

The Board will begin by addressing the appellant's upgraded discharge.

In adjudicating entitlement to VA benefits, VA is bound by the certification from the service department regarding the nature of the appellant's service.  38 C.F.R. § 3.203  However, pursuant to 38 C.F.R. § 3.12(h), an honorable or general discharge awarded under the DoD Special Discharge Review Program effective April 5, 1977 does not remove any bar to benefits imposed under this section, unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded.

On October 8, 1977, Congress enacted Public Law 95-126, now codified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, which provided for a set aside of the bar to VA benefits if a change or new discharge was issued by a board of review established under 10 U.S.C. § 1553.

On October 11, 1977, in response to the appellant's August 1977 application for a discharge upgrade, the Naval Discharge Review Board, acting under the authority of the DoD Special Discharge Review Program, upgraded his discharge from undesirable to "under honorable conditions."  The appellant was issued a revised DD Form 214 reflecting the upgraded characterization of service.

In May 1978, the Naval Discharge Review Board, acting under the authority of Public Law 95-126, performed a preliminary individual case review.  In a 1978 letter addressed to the appellant, the Review Board informed him that, "the Board has made a preliminary determination that you would not qualify for upgrading under the new, uniform standards for discharge review" and that "the character of discharge, General or Honorable, that you received from the previous review under the DOD-Special Discharge Review Program has not been changed."  This preliminary determination became final in June 1978.

In June 1979, in response to congressional inquiry, the Naval Discharge Review Board again reviewed the appellant's discharge.  The Review Board concluded that the type of discharge should not be changed from "GEN/SDRP DOD SDRP of 4Apr77" due to a record of service containing 255 days of lost time.

While the appellant's discharge was amended under the DoD Special Discharge Review Program, based on the Naval Discharge Review Board's May 1978 and June 1979 determinations, the Board finds that the appellant's character of discharge was not upgraded by a discharge review board established under 10 U.S.C. § 1553.  Therefore, the appellant's upgraded character of discharge has not removed any bar to VA benefits.

A review of the appellant's service personnel records show that he was given an undesirable discharge in October 1969 for his past record of being AWOL (255 days lost time) and an August 1969 incident involving the unauthorized possession of marijuana.  The Board notes that being AWOL has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct).  As noted above, a discharge due to willful and persistent misconduct is considered to have been issued under dishonorable conditions and will deprive a claimant of all VA benefits, unless it is determined that he was insane for VA purposes when committing the acts that resulted in the discharge.  38 C.F.R. § 3.12.

In this case, the appellant served with the United States Marine Corps, including in-country service in the Republic of Vietnam.  He contends that the actions that resulted in his undesirable discharge was a direct result of traumatic experiences he suffered during combat and from a lack of proper medical treatment for numerous conditions sustained while on active duty in Vietnam.  Having carefully considered the appellant's claim, in light of the evidence of record and the applicable law, the Board concludes that the evidence is at least in equipoise regarding whether the appellant was insane at the time of committing the offenses which resulted in receiving an undesirable discharge.  As a result, his appeal will be granted.

In May 2014, Dr. W.K., a licensed clinical psychologist, submitted a private medical opinion regarding the appellant's evaluations, treatment, etiology, onset, and severity of his diagnoses in relation to the claim on appeal.  Initially, Dr. W.K. addressed his competency to provide such an opinion, which involved an extensive overview of his qualifications and his 49 years of clinical experience, which, in pertinent part, included five years of active duty as a clinical psychologist during the Vietnam War, Chief Psychologist to the Surgeon General's Office, and 15 years as a clinical psychologist with VA's Wade Park Division in Cleveland, Ohio.

Next, Dr. W.K. indicated that the appellant was initially interviewed for an hour by his associate, Ms. A.G., LPCC-S, which was then followed by a two-hour conjoint evaluation conducted by both Dr. W.K. and Ms. A.G.

Dr. W.K. further indicated that he had reviewed the appellant's claims file, pertinent military and post-military medical records, personnel records, and administrative records in preparation of the requested medical opinion.  Then, Dr. W.K. proceeded to substantively comment on numerous entries from the Veteran's service treatment records, which the Board will, in pertinent part, highlight below.

First, Dr. W.K. discussed an incident on August 5, 1968, which was less than a month after the appellant had landed in Vietnam, where the appellant witnessed one of his fellow combat Marines being killed by an RPG that took off his head.  As this was the soldier's last day in Vietnam when this happened to him, the appellant had reported that this incident was when he began to feel that he would never be able to leave Vietnam alive.  The appellant visited the sick bay on August 8, 1968, having passed out with migraine headaches.  He was also evaluated by the Orthopedic Clinic which concluded that the appellant was unfit for duty as an infantryman.  The physician recommended an MOS change or an evacuation back to the U.S.  The appellant returned to the hospital for further evaluation on August 10, 1968 and was discharged on August 26, 1968 with diagnoses of epidemic keratoconjunctivitis of the right eye (suffered during the earlier explosion) and gonorrhea.  The appellant was required to return for a follow-up on August 30, 1968, where the physician again stated that an MOS change should be considered.

Dr. W.K. indicated that during his interview with the appellant, he acknowledged that he had been going to the friendly Vietnamese village frequently due to his fear of having to go on further combat patrols and potentially be killed or have to kill.  The appellant described witnessing women and children dead and dismembered and knew that he could not be exposed to anything further.  The appellant described the Vietnamese as his "second family" and indicated that he did not trust his own military unit and felt more threatened to be with them than he did the Vietnamese.

Dr. W.K. also discussed a time period during which the appellant had been confined to the Marine Corps brig for being AWOL in the Vietnamese village.

On January 23, 1969, the appellant complained of severe headaches and had passed out.  It was documented that, before passing out, other prisoners had observed the appellant's eyes blinking fast and having vomited.  It was the opinion of the medical person on call that the appellant "seemed to have an emotional problem."

On January 27, 1969, the appellant was referred to the Neuropsychiatric Clinic for symptoms of "severe headaches, photophobia, fainting, fearful of the noise of the 175 artillery battery going off and hearing voices."  During the evaluation, the examiner considered there was a suggestion of "schizoid tendencies."  The examiner described the physical complaints as headaches being "brought on by bright lights and loud noise" and noted that the appellant "hears voices - people injured, etc. and sees combat scenes."  The examiner further noted that the appellant "would occasionally grimace with pain whenever a helicopter flew over" and that the appellant "claims to have auditory and visual hallucinations."  The examiner was of the impression that the appellant was "malingering."  Dr. W.K. opined that this individual was negligent in not exploring with a neurological consultation due to the appellant having been exposed to an explosion in combat and some of the other reported symptoms possibly being the result of a TBI.  Dr. W.K. further indicated that the appellant was experiencing acute traumatic stress with anxiety and depression, and possible flashbacks to prior combat trauma.  Dr. W.K. also noted that the appellant was experiencing physiological pain as well.

Dr. W.K. discussed a medical record dated March 27, 1969, where the appellant was evaluated by the Neurology Clinic and the physician noted "nervous tension" and "retro-orbital headaches which last for a few minutes to all day with no relief from Aspirin."  Dr. W.K. noted that the appellant had been prescribed Thorazine, which he indicated was a major anti-psychotic medication, and stated that there was no indication at what dosage or how long it had been taken by the appellant.

The Board notes an April 30, 1969 official statement by the appellant, documenting that he had written to his congressman because he did not feel that he was receiving proper medical treatment for his feet and headaches.  The appellant also indicated that he had learned to speak the Vietnamese language and would like to change his MOS to Civil Affairs, since, without hiking, he felt that his feet would be alright.

Dr. W.K. commented on the May 3, 1969 Report of Medical History, which was conducted in response to the congressional inquiry.  The medical note indicates that the appellant's physical symptoms included "swollen or painful joints (caused by flat feet), frequent or severe headache, dizziness or fainting spells, eye trouble, cramps in legs, stomach trouble, frequent or painful urination, blood in urine, venereal disease, bone joint deformity, foot trouble, frequent trouble sleeping, frequent or terrifying nightmares, and bed wetting."  The appellant also documented having received treatment from the Vietnamese.  The appellant later reported to the hospital on May 18, 1969 with a shrapnel wound to his left elbow that had not been treated for over two weeks.  After it was cleaned, he was discharged back to duty.

On August 5, 1969, the appellant was apprehended during a period of being AWOL and was charged with having a "partially smoked hand rolled cigarette butt, containing .12 grams of marijuana" in his left front trouser pocket.  Service personnel records reflect that the appellant stated that he had used marijuana two days prior to the search "to relax my nerves, and tensions" but had no knowledge of the cigarette in his pocket.  On the basis of this criminal offense, the appellant was recommended for an undesirable discharge and departed Vietnam in October 1969.

Dr. W.K. also discussed pertinent post-military records following discharge, which included surgery to repair the appellant's joint deformity in his right foot in September 1973.  Further, the appellant was evaluated by the Emergency Room at Herman Keifer Hospital for symptoms of severe depression with suicidal ideation, insomnia, anorexia and was diagnosed with Severe Depression with suicidal ideation and possible latent schizophrenia in October 1973.  He was then seen at the Detroit Psychiatric Institute for severe depression with suicidal ideation and was referred for voluntary admission to Northville State Hospital.

After the extensive discussion of the appellant's medical history, Dr. W.K. indicated that the appellant still suffers from posttraumatic stress disorder (PTSD), which is a direct result of the traumatic experiences he suffered while on active duty in Vietnam.  Dr. W.K. further indicated that the appellant also suffers from major depression secondary to PTSD.  Dr. W.K. then stated that it was his belief that the appellant's condition was evident during his tour in Vietnam, which, if accurately diagnosed, would have been Acute Traumatic Stress Disorder with Depression and Anxiety.  Dr. W.K. stated that the appellant's behavioral changes, evidenced by going AWOL and not being able to fight, all coincided after the initial traumatic events experienced in Vietnam.  Dr. W.K. noted that the appellant had reported growing up in a stable family, which practiced their Catholic faith, and that he had volunteered to go into the Marine Corps to essentially please his father.

Dr. W.K. discussed that during the interview, the appellant reported that he began to use speed to keep awake and alert at night (to avoid the nightmares) and used marijuana to calm his nerves.  He indicated that he continued to try to get medical attention due to his nightmares, headaches, flat feet, unexplained enuresis, and eye problems, and Dr. W.K. indicated that the records reflect that there was definitely a question as to whether or not the appellant was fit for duty.  Dr. W.K. opined that the appellant was "NOT fit for duty and that a medical discharge was indicated based on his mental condition as well as other medical and physical problems."

In summary, Dr. W.K. stated that he believed the appellant served honorably and that he was not professionally, nor administratively understood with respect to his emotional and physical condition during war.  In his professional opinion, Dr. W.K. indicated that the appellant suffered from an anxiety disorder as well as a possible traumatic brain injury that were not adequately diagnosed nor treated due to such misunderstanding of the appellant's particular psychological state, the lack of knowledge of PTSD, as well as the war conditions themselves.

Dr. W.K.'s associate, Ms. A.G., LPCC-S, submitted her own independent medical review to provide an opinion addressing the appellant's diagnosis, mental status, and the nature of his discharge.  The Board notes that Ms. A.G. similarly provided an extensive, substantive discussion on the appellant's medical history.  As a result, the Board will refrain from repeating these findings for the sake of brevity and will, instead, highlight a few findings that derive from the initial interview between only Ms. A.G. and the appellant or provide further clarity to Dr. W.K.'s medical opinion.

First, Ms. A.G. identified an October 19, 1968 medical note that documents the appellant's report of being "sand blasted in eyes with explosive device in August 1968."  She also addressed a January 23, 1969 medical record which reflected that, while AWOL, the appellant had sought medical treatment for his headaches and had received "some green liquid and some red liquid" from a Vietnamese doctor.  Ms. A.G. noted an October 27, 1969 personnel record, which reflects that the appellant had waived his rights to contest his discharge, because he thought that would mean another two years in Vietnam when he would rather go home.

Next, Ms. A.G. addressed the medical examination conducted in response to the congressional inquiry and noted that the exam documents multiple medical and mental health problems, of which are all significant.  Ms. A.G. opined that the appellant was traumatized by the explosion he suffered in August 1968, and that he had many symptoms indicative of brain injury, post-concussive syndrome, and acute stress disorder, all of which are reflected throughout the medical notes and this medical examination.  Ms. A.G. also noted that the appellant explicitly stated on the examination form that his headaches, burning eyes, light sensitivity, loud noise, and startle response began after the explosion.

In her professional opinion, Ms. A.G. stated that the appellant suffered from head trauma and an eye injury as a result of the explosion.  She further opined that the appellant had also suffered from mental and emotional conditions as a direct result of this trauma and his inability to receive appropriate medical attention, despite the appellant's ongoing pleas for help.  Ms. A.G. noted that the appellant's service treatment records reflect that he sought help from the Vietnamese people when he could not get relief from the military medical personnel.

Ms. A.G. stated that the appellant's "nerve tension" was the only way he had to describe his acute distress from the trauma.  Ms. A.G. noted that the appellant was given several medications, including Thorazine, but continued to suffer from severe migraines.  Ms. A.G. indicated that Thorazine's side effects include Mydriasis, mental confusion, agitation, restlessness, blurred vision, maculopapular, and photosensitivity, all of which the appellant reported as symptoms of his condition.  Ms. A.G. then opined that the medications themselves, instead of helping the appellant, may have further contributed to his problems due to their adverse effects.

Ms. A.G. opined that the appellant was not malingering and that the evaluators' conclusions that his pain was an act or "histrionic" were due to not understanding Posttraumatic Stress Disorder, which, she added, would have been understandable at the time.  Ms. A.G. stated that the appellant's behavioral changes (i.e. going AWOL and smoking marijuana to self-medicate) all manifested as a result of the traumatic injuries.  Ms. A.G. further opined that the appellant, in his own mental confusion, turned to marijuana and the Vietnamese people out of desperation as a means to cope with his symptoms and mental and emotional disorder.  Ms. A.G. further noted that the appellant's undiagnosed mental and emotional problems continued after his separation from service, which illustrates a progression of the illness rather than something new that had developed.

During the interview, Ms. A.G. indicated that the appellant had stated that he "didn't feel safe around [his own men]" and he had described himself as a "loner."  The appellant stated that his greatest sense of safety and security was when he was among the Vietnamese people.  The appellant also described one incident when "a centipede crawled up [his] penis," and that it took two days to receive any kind of medical attention.  The appellant explained that once he did get medical attention that "they put a catheter probe down [his] penis without anesthetic" and this caused blood to come out.  He then contrasted this incident with the Vietnamese who seemed to have compassion for him and wanted to care for him.  The appellant also recalled an incident where his fellow soldiers had handcuffed him to take him to the field so that he would not go AWOL again, but he jumped out of a rolling jeep into a pigsty to hide and avoid the killing.

Prior to his military service, the appellant also reported that he did not drink or use any drugs.  However, he stated that he began drinking and using marijuana while in Vietnam, as well as used speed to stay awake due to being too frightened to sleep.

In summary, Ms. A.G. stated that the appellant suffers from chronic and severe PTSD (DSM-IV), as well as major depressive disorder secondary to PTSD, which directly due to the traumatic experiences he survived in Vietnam.  She stated that the appellant's condition began while he was in service and the records reflect how he repeatedly attempted to get medical attention for his conditions.  But for the physicians' misunderstanding of his condition, Ms. A.G. believes that a medical discharge would have been the most appropriate discharge at the time.  Lastly, Ms. A.G. stated that the medical evidence leads to the conclusion that the appellant's current diagnosis had its onset during service, and the conduct resulting in his "undesirable" discharge represented the manifestations of these conditions.

The Board notes that both Dr. W.K.'s and Ms. A.G.'s May 2014 medical opinions are highly probative as they were prepared by licensed clinical psychologists who reviewed the appellant's pertinent medical and military history, conducted in-person evaluations, and clearly assessed the nature of his mental state in relation to the conduct that resulted to his undesirable discharge from service.  Further, their opinions are based on reliable principles and are supported by the other evidence.

Pursuant to the Board's July 2014 remand instructions, the appellant was provided with a VA examination in January 2015 to address whether he met the "insanity criteria" during periods of AWOL.  The examiner noted that the appellant was deployed to Vietnam for one year and had reported having several periods of being AWOL.  The examiner noted that the appellant was hit by a vehicle in 1989 and indicated that his memory problems and possible TBI stemmed from this incident.  The examiner indicated that he had reviewed the appellant's service treatment records in detail, and identified a January 27, 1969 neuropsychiatric examination, which indicated "no psychiatric treatment recommended."  However, the examiner was unable to locate the evaluation report.  As a result, the examiner was unable to comment on whether the appellant met the "insanity criteria" specifically during any periods of being AWOL without resorting to mere speculation.

In December 2016, the VA examiner submitted an addendum opinion.  The examiner opined that the appellant less likely than not met the insanity criteria during periods of being AWOL.  In support of this determination, the examiner indicated that, following a January 1969 psychiatric evaluation, the appellant was diagnosed with malingering and no psychiatric treatment was recommended.

The Board finds that the January 2015 VA medical opinion, and its accompanying December 2016 addendum, is of diminished probative value.  First, the VA examiner failed to address the findings of the private medical opinions.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that medical examination must consider the records of prior medical examinations and treatment to assure a fully informed examination).  Next, considering the extensive documentation of the appellant's medical condition during service, the Board finds that the examiner's report lacks sufficient thoroughness and detail.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (upholding Board determination that VA examination reports were more probative because they were more thorough and detailed, they discussed the conflicting opinions, and the examiners had access to the claims file).  Further, the examiner failed to provide an adequate rationale for his opinion; instead, the examiner simply stated that the appellant did not met the "insanity criteria" due to an in-service psychiatric evaluation that noted a diagnosis of malingering and no psychiatric treatment was recommended.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence).

In light of the above, and resolving all reasonable doubt in favor of the appellant, the Board finds that the most probative evidence of record supports a finding that the appellant was insane at the time of committing the offenses causing his undesirable discharge.  Initially, the Board acknowledges that the Veteran's multiple incidents of being AWOL, as well as his punishment for possession and use of marijuana (albeit only documented in a single instance), constituted willful and persistent misconduct.  Further, the Board finds that, when evaluating the nature of these incidents collectively, the appellant's conduct cannot possibly fall under the exemption for a "discharge because of a minor offense" provided under 38 C.F.R. § 3.12(d)(4).  See, e.g., Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) (finding that willful and persistent misconduct was supported by the record documenting four violations, to include drug use and unauthorized absence, which were found to be the type of offenses that prevent the proper performance of military duties).  However, as noted above, a discharge considered to be under dishonorable conditions, such as in this case, will not be considered a bar from VA benefits if the individual was insane for VA purposes when committing the acts that results in the discharge.  In this regards, the Board notes that the burden is on the appellant to show that he was insane at the time of his offense.  See, e.g., Stringham v. Brown, 8 Vet. App. 445, 449 (1995) (finding that appellant must submit competent medical evidence that he was insane at the time of his offense).

The Board recognizes that VA's definition of insanity under 38 C.F.R. § 3.354(a) is "broad."  Beck v. West, 13 Vet. App. 535, 539 (2000); see Ms. A.G.'s April 2016 Medical Opinion (stating that the term "insane" is not typically used by mental health clinicians today).  As a result, the Secretary and the Court have both attempted to clarify the application of the term "insanity" in relation to a claimant's misconduct that led to discharge.  See, e.g., VA Gen. Coun. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity); see also Stringham, supra, at 449 (stating that Board did not err in finding that the appellant was not insane at the time of offense, because there was no medical evidence of record showing a relationship between any mental disease, including PTSD, and the claimant's conduct).

First, in light of the competent medical evidence submitted by the appellant, the Board finds that the appellant has sufficiently satisfied his burden to show that he was insane at the time of his offense.  Under 38 U.S.C.A. § 5125, a private examiner's report may be accepted in support of a claim without a requirement for confirmation by a VA examination so long as the report is sufficiently complete and adequate for purposes of adjudicating the claim.  Here, the Board finds that both Dr. W.K.'s and Ms. A.G.'s May 2014 medical opinions are adequate for rating purposes as they were prepared in conjunction with an in-person interview and evaluation of the appellant, and clearly reflect that a thorough review of the claims file, military records, and administrative records had taken place.  Further, both medical opinions contained an adequate rationale for the conclusions contained therein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Next, the Board finds that the contemporaneous evidence of record at the time of the appellant's misconduct, as well as the competent medical evidence of record, both support a finding that the appellant was insane at the time of committing the offenses that led to his undesirable discharge.  The appellant's service treatment records reflect that he sought treatment during service for severe medical issues, such as severe headaches, light sensitivity, fainting, auditory and visual hallucinations, and nightmares, which he stated all began after suffering injuries from an explosion.  Not only are these complaints documented as having occurred during the time period of the appellant's misconduct, but the appellant himself contemporaneously indicated that such offenses were a result of his condition.  See, e.g., May 3, 1969 Report of Medical History (stating that he sought medical treatment from the Vietnamese while being AWOL); August 5, 1969 STR (stating that he had used marijuana "to relax my nerves, and tensions").  The medical opinions submitted by Dr. W.K. and Ms. A.G. both indicate that, at the time of the misconduct that led to the appellant's undesirable discharge, the medical evidence shows that he suffered from a psychiatric disease, as well as a possible traumatic brain injury, that were not adequately diagnosed nor adequately treated while the appellant was in service.  Moreover, both clinical psychologists identified the adverse effects of the major anti-psychotic medications prescribed to the appellant in-service, and further noted the likely exacerbation of his condition as a result.

There can be no doubt that further inquiry can be undertaken with a view towards development of the claim.  However, in this regard, the Board recognizes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  At this time, the Board acknowledges that Dr. W.K. and Ms. A.G. each submitted an addendum opinion in April 2016, which both challenged the VA examiner's findings, reemphasized the point that their opinions were based on the documented evidence of record, and reconfirmed their prior conclusions that the appellant's current diagnosis had its onset during service, and the conduct resulting in his "undesirable" discharge represented the manifestations of these conditions.

As the most probative evidence of record establishes that the appellant was insane, pursuant to 38 C.F.R. § 3.354(a), when he committed the acts resulting in his undesirable discharge, the Board finds that the appellant's character of discharge is not a bar to his eligibility for VA benefits.


ORDER

1.  As new and material evidence has been received since the issuance of a final August 1978 decision, the finally adjudicated claim as to whether the character of the appellant's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C., is reopened.

2.  Resolving all reasonable doubt in favor of the appellant, the character of the appellant's discharge is not a bar to VA benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


